DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record, considered both individually and in combination, fails to teach:
Claim 1: a draw solution comprising ethanol; a forward osmosis filtration system having a feed side, a draw side, and a semipermeable membrane disposed between the feed side and the draw side, the feed side having an input adapted for connection to a source of brine for filling the feed side with brine, the draw side having an input connected to the draw solution for filling the draw side with the draw solution; and an absorber tank configured for receiving the refrigerant from the second heat exchanger and for receiving the draw solution diluted by water passing from the brine through the semipermeable membrane from the draw side of the forward osmosis filtration system by osmotic pressure, such that the refrigerant absorbs ethanol from the dilute draw solution, producing pure water and a mixture of ethanol and the refrigerant, the mixture of ethanol and the refrigerant being returned to the refrigerant tank and a portion of the pure water being received by the contactor through a wash water inlet thereof.

US Patent No. 8,551,221 to Wolfe (hereinafter Wolfe) is considered to be the closest prior art of record but does not disclose the limitation discussed above and there is no finding in the prior art of record to have motivated one of ordinary skill to arrive at the invention of claims 1 and 12.  Claims 2-11 and 13-18 depend on claims 1 and 12, respectively, and for the reason given above also are allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/CABRENA HOLECEK/Examiner, Art Unit 1776